Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a radiographic image processing device in the manner as defined by independent claim 1  and a radiographic processing method with steps specifically required by independent claim 14.  With respect to independent claim 1, the prior art of record fails to teach a processor in a radiographic image processing device that includes a function capable of  1) discriminating between a plurality of regions;  2) capable of estimating a scattered radiation component of each region and 3) capable of generating a scattered radiation component-subtracted image. Dependent claims 2-13 are allowable for depending on independent claim 1. As for claim 14, the prior art of record fails to teach a method that is essence required a processor that is capable of performing the same function as that noted for independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Besson (US 2004/0264626 A1) teaches a multispectral X-ray imaging system for creating radiographic image. Paragraph 0316 briefly mentions that scattered radiation contributes only noise to image formation process, and thus using means for subtracting the scattered signal from the primary would improve the image information. However, the imaging system in Besson does not have the ability to discriminate between a plurality regions in the manner as required by the claimed invention


Monday – Friday 9:00am – 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DON K WONG/               Primary Examiner, Art Unit 2884